DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14, 16, 23, 27, 29-31 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 5,500,350).
Baker et al. teach a test strip comprising: a substrate addition zone for receiving a substrate (end of strip, Fig. 1; col. 8, lines 8-24 and col. 9, lines 40-42) and a test zone 
Baker et al. do not specifically teach the functional limitation of sample applied directly to the capture agents in the test strip.  However, under the broadest reasonable interpretation of the claims, any portion of the test strip that is not the substrate addition zone may be interpreted as the test zone.  As such, with regards to Baker, the entire test strip region downstream from the substrate addition zone is considered the test zone.  While the claims require the test zone to have capture agents, nowhere in the claims is the test zone limited to just the portion of the test strip with a capture agent.  Therefore the test zone of Baker includes the sample receiving zone, to which the sample is directly applied, and the indicator zone to which the analyte becomes immobilized (col. 5, lines 17-25), and the sample is considered to be applied directly to the test zone and the analyte becomes immobilized when applied to the test zone.
With respect to claim 2, Baker et al. teach the substrate addition zone and test zone in a spaced apart configuration (substrate applied to end of the strip and then travels downstream to the indicator zone which indicates a spaced apart configuration, 
Claim 14 is drawn to a functional limitation of the test strip, wherein the sample is premixed with a detector agent.  Neither the sample nor the detector agent are claimed as part of the test strip and therefore do not impart any structural limitations on the claimed invention.  Therefore the prior art must only be capable of performing any recited functional limitation.  The test strip of Baker et al. comprises the structural limitations required by the instant claims and are therefore any sample applied thereto is considered capable of being premixed with a detector agent.
With respect to claim 16, Baker et al. teach the test strip is a porous membrane (strip of bibulous paper, col. 9, lines 28-34).  All other limitations recited in the claim are recited as optional and therefore need not be present to read on the instant claim.
With respect to claim 19, Baker et al. is subdivided into two areas each comprising different capture agents (second reagent zone with antibody to E13G and fourth reagent zine with antibody to PD3G, col.  10, lines 26-41).
	With respect to claim 23, Baker et al. teach the test strip comprising a control area within the test zone (col. 11, lines 1-2; col. 12, lines 1-4).
	With respect to claim 27, although the substrate is only applied to the test strip and is not claimed as part of the test strip, Baker et al. teach the substrate is TMB (col. 4, lines 63-67).
	Claim 29 is drawn to the conditions under which the substrate is contacted with the test strip which is drawn to intended use of the test strip. The contacting between the substrate and the test strip does not impart any structural limitations to the claimed 
	With respect to claim 30, Baker et al. teach the substrate is dispensed on the underside of the test strip (the bibulous paper is inserted in a reservoir which indicates the substrate solution is dispensed on all sides of the test strip, col. 8, lines 10-13).
	With respect to claim 31, Baker et al. teach a paper based enzyme assay (col. 3, lines 21-31) comprising the test strip of claim 1.
With respect to claim 39, Baker et al. do not teach a detector agent pre-dried onto an applicator that is applied onto the test zone.  However, the applicator is not considered part of the claimed test strip since it is applied to the test strip.  Therefore the test strip of the prior art must only be capable of being used with an applicator. The test strip of Baker et al. has the same structural requirements as the instant claims and is therefore considered capable of use with an applicator that is applied onto the test zone.  In the alternative interpretation outlined above, the sample zone of Baker et al. with an applicator is within the test zone (col. 5, lines 17-25).  Again, the applicator itself is not part of the test strip and the test strip of Baker is structurally the same as that claimed, and is therefore considered capable of being used with an applicator having pre-dried a detector agent.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 5,500,350), as applied to claim 1, in view of Jerome et al. (US 2003/0049167) and Pachl et al. (US 6,399,293).
	Baker et al. teach a sample application area and a plurality of reagent areas that can together form a test zone (see interpretation of claim 1 above), but fail to teach the test zone marked on the test strip.
	Jerome et al. teach a capture area marked on the test strip with a dye (par. 101), in order to determine the position of the capture zone (par. 101).
	Pachl et al. (US 6,399,293) teach a sample application area that is marked, in order to provide an indication to the user (col. 7, line 66-col. 8, line 4).

	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Baker, Jerome and Pachl are similarly drawn to lateral flow test strips having detection zones.

Response to Arguments
Applicant's arguments filed 20 May 2020 have been fully considered but they are not persuasive. 
Applicant argues that Baker does not disclose a sample applied directly to the test zone of the test strip and the analyte becoming immobilized in the test zone when the sample is applied directly to the test zone.
Applicant’s argument has been considered, but is not persuasive to overcome the rejection of record.  Applicant appears to be arguing that the claim limits the test zone to the location on the test strip comprising capture agents, however this limitation is not recited in the instant claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Under the broadest reasonable interpretation of the instant claims, the claims only require the test zone comprising a capture agent.  Under this interpretation, the capture agent may be located anywhere in the test zone and not necessarily where the sample is applied.  
    PNG
    media_image1.png
    417
    181
    media_image1.png
    Greyscale
[AltContent: textbox (substrate addition zone)][AltContent: textbox (test zone)][AltContent: arrow][AltContent: arrow][AltContent: textbox (analyte immobilized)][AltContent: textbox (sample applied)]3 of Baker, below.
Applicant further argues that Jerome and Pachl do not render the claim obvious because the references fail to teach a sample applied directly to the test zone of the test strip.  Applicant’s arguments are not persuasive to overcome the rejection of record because Baker is relied upon for teaching this limitation.  Applicant’s arguments regarding Baker are addressed above.
.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei et al. (US 2006/0019406) teach a lateral flow assay device having a test zone having an immobilized capture agent that binds to a target and applying a test sample comprising the analyte directly to the test zone (par. 32) and a buffer release zone that receives a buffer (par. 32) and releases a substrate from a conjugate pad (par. 33).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.